         Case 1:20-cv-11889-MLW Document 105 Filed 05/19/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 Dr. SHIVA AYYADURAI,
                    Plaintiff,
         v.
 WILLIAM FRANCIS GALVIN,
 MICHELLE K. TASSINARI,
 DEBRA O’MALLEY, AMY COHEN,                           Case No. 1:20-CV-11889-MLW
 NATIONAL ASSOCIATION OF
 STATE ELECTION DIRECTORS, all
 in their individual capacities, and
 WILLIAM FRANCIS GALVIN, in
 his official capacity as Secretary of
 State for Massachusetts,
                    Defendant.


              MOTION OF BRENNAN CENTER FOR JUSTICE AT NYU LAW

                      FOR LEAVE TO FILE AMICUS CURIAE BRIEF



       Brennan Center for Justice at NYU Law respectfully moves for leave to file the

accompanying amicus brief in support of no party. Plaintiff and counsel for Defendants have

been contacted via email on May 19, 2021 to request assent for the filing of this brief. Counsel

for Defendants assented. Plaintiff did not respond to the request prior to the filing of this brief.

       The Court has indicated that it will entertain motions to participate in this case as amicus

curiae. Dkt. Entry #92 at 3. As this Court has recognized, “The role of an amicus curiae,

meaning ‘friend of the court,’ is to assist the court in cases of general public interest by making

suggestions to the court, by providing supplementary assistance to existing counsel, and by

insuring a complete and plenary presentation of difficult issues so that the court may reach a


                                                  1
          Case 1:20-cv-11889-MLW Document 105 Filed 05/19/21 Page 2 of 4




proper decision.” (internal quotations and citations omitted). Students for Fair Admissions, Inc. v.

President & Fellows of Harvard Coll., 308 F.R.D. 39, 52 (D. Mass.), aff'd, 807 F.3d 472 (1st Cir.

2015).

         This Court has noted that this case raises a substantial question of constitutional law,

namely, “whether Twitter's conduct should be deemed to be state action subject to the limitations

of the Free Speech Clause of the First Amendment to the United States Constitution.” Dkt.

Entry 92, at 2. This question is of great importance to the general public interest, going to the

heart of election officials’ ability to defend our democracy against disinformation campaigns that

undermine our own citizens’ willingness to accept the outcomes of free and fair elections.

         Falsehoods about the November 2020 Presidential election, many circulated on social

media, have led to criminal threats against the public servants who administer our elections, as

well as the violent attack at our nation’s capitol on Jan. 6, 2021. 1 Unfortunately, these

falsehoods have not entirely subsided. As this case is being heard, a ludicrous and dangerous

effort is under way in Maricopa County, AZ, to feed baseless claims of fraud during the

November 2020 election. That state’s Secretary of State has provided the public with correct

information about the election results as well as the effort to undermine them, and she now

requires police protection due to criminal threats against her. 2




   1
       A fuller set of details is provided in the accompanying brief.
   2
     See Anna Maja-Rappard & Paul LeBlanc, “Arizona Secretary of State Assigned Protection
Following Death Threats Amid Election Audit,” CNN, May 7, 2021, available at
https://www.kctv5.com/arizona-secretary-of-state-assigned-protection-following-death-threats-
amid-election-audit/article_5c3e4867-e382-5171-ade2-a77f7dbabc12.html.

                                                   2
         Case 1:20-cv-11889-MLW Document 105 Filed 05/19/21 Page 3 of 4




       Protecting free and fair elections against threats, including dangerous disinformation

campaigns about their integrity, is central to the mission of the Brennan Center for Justice. 3

Amicus respectfully submits the attached brief urging the Court to find that all claims against the

current defendants fail as a matter of law because no state action violating the First and

Fourteenth Amendments has been alleged. Fed. R. Civ. Proc. 12(b)(6). As set forth in the

attached brief, election officials—who are neither law enforcement nor exercise any regulatory

power over the internet, but who are experts in how their own elections are run—do not coerce

internet companies such as Twitter when they advise the companies that they are, likely

unwittingly, hosting falsehoods about elections. Likewise, private corporations seeking to be

socially responsible and combat election disinformation do not engage in state action and are free

to make decisions about what speech they will and will not host while soliciting input from

election administration experts including election officials.



                                         CONCLUSION

       For the foregoing reasons, Amicus requests the Court’s leave to file the accompanying

brief. If the Court grants such leave, Amicus requests that the brief be considered filed as of the

date of this motion’s filing.




   3
     A more comprehensive description of the Brennan Center, its interest as amicus, and the
information it wishes to call to the Court’s attention are contained in the accompanying brief.
                                                  3
           Case 1:20-cv-11889-MLW Document 105 Filed 05/19/21 Page 4 of 4




 Dated: May 19, 2021                      Respectfully submitted,

                                          By:     /s/ Craig R. Smith
                                                  Craig R. Smith (BBO No. 636,723)
                                                  Eric P. Carnevale (BBO No. 677,210)
                                                  LANDO & ANASTASI, LLP
                                                  60 State Street, 23rd Floor
                                                  Boston, MA 02109
                                                  Tel: (617) 395-7000
                                                  Fax: (617) 395-7070
                                                  Email: csmith@lalaw.com
                                                          ecarnevale@lalaw.com

                                                  Of counsel:

                                                  Lawrence Norden*
                                                  Gowri Ramachandran*
                                                  Derek Tisler*
                                                  BRENNAN CENTER FOR JUSTICE
                                                  AT NYU SCHOOL OF LAW
                                                  120 Broadway, Suite 1750
                                                  New York, NY 10271
                                                  Tel: (646) 292-8310
                                                  Email: lawrence.norden@nyu.edu
                                                         gowri.ramachandran@nyu.edu
                                                         derek.tisler@nyu.edu

                                                  *Pro Hac Vice Motion Pending

                                   CERTIFICATE OF SERVICE

          I certify that on May 19, 2021, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system, which automatically sends email notification of such filing to

registered participants. Any other counsel of record will receive the foregoing via e-mail in PDF

format.

                                                             /s/ Craig R. Smith
                                                             Craig R. Smith




                                                    4
